     Case 3:18-cr-03071-WQH Document 187 Filed 05/20/20 PageID.1080 Page 1 of 1



1
2
3
4
5
6
7
8                        IN THE UNITED STATES DISTRICT COURT
9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                Case No. 18-CR-3071 WQH (MDD)
11
12                 Plaintiff,                  ORDER GRANTING MOTION TO
                                               PERMIT OLIVER LINDSAY TO
13
            v.                                 REMAIN IN CANADA
14
      GANNON GIGUIERE (1), and                 Judge:      Hon. William Q. Hayes
15
      OLIVER LINDSAY (2),                      Magistrate Judge: Hon. Mitchell D. Dembin
16
17                 Defendants.

18
19           In light of the District Court’s Order continuing the sentencing in this matter to
20     September 21, 2020 [Doc. 185], it is hereby ordered that Defendant Oliver Lindsay is
21     permitted to remain in Vancouver, Canada, on the same terms and conditions
22     previously ordered [Doc. 154], until his new sentencing date.
23           IT IS SO ORDERED.
24     Dated: _5/20/2020__________               By:
                                                       Hon.
                                                       Ho
                                                        on Mitchell DD. Dembin n
25
                                                       United States District Magistrate Judge
26
27
28


                                                        CASE NO. 18-CR-3071 WQH (MDD)
